Exhibit 10.6
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.


Warrant No. [_____________]


Issue Date: [______________]
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK


OF


ASPENBIO PHARMA, INC.


THIS CERTIFIES that, for value received, Liolios Group, Inc., is entitled to
purchase from ASPENBIO PHARMA, INC., a Colorado corporation (the “Corporation”),
subject to the terms and conditions hereof, 5,000 shares (the “Warrant Shares”)
of common stock, no par value (the “Common Stock”).  This warrant, together with
all warrants hereafter issued in exchange or substitution for this warrant, is
referred to as the “Warrant” and the holder of this Warrant is referred to as
the “Holder.”  The number of Warrant Shares is subject to adjustment as
hereinafter provided.  Notwithstanding anything to the contrary contained
herein, this Warrant shall expire at 5:00pm EST on [_______________], three
years from Issue Date (the “Termination Date”).


1.  Exercise of Warrants.   (a)  The Holder may, at any time prior to the
Termination Date, exercise this Warrant in whole or in part at an exercise price
per share equal to $[_____] per share, subject to adjustment as provided herein
(the “Warrant Price”), by the surrender of this Warrant (properly endorsed) at
the principal office of the Corporation, or at such other agency or office of
the Corporation in the United States of America as the Corporation may designate
by notice in writing to the Holder at the address of such Holder appearing on
the books of the Corporation, and by payment to the Corporation of the Warrant
Price in lawful money of the United States by check or wire transfer for each
share of Common Stock being purchased.  Upon any partial exercise of this
Warrant, there shall be executed and issued to the Holder a new Warrant in
respect of the shares of Common Stock as to which this Warrant shall not have
been exercised.  In the event of the exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Shares so purchased, as
applicable, registered in the name of the Holder, shall be delivered to the
Holder hereof as soon as practicable after the rights represented by this
Warrant shall have been so exercised.
 
 
 

--------------------------------------------------------------------------------


(b)          Holder is granted “Cashless Exercise Rights”, whereby if notice of
exercise by Holder specifies that the exercise of this Warrant is made pursuant
to this Section 1, then the Company shall deliver to Holder, without payment by
Holder of any Exercise Price or any cash or other consideration, the number of
Company Shares computed using the following formula:
 

 

  X = Y(A-B)       A  

 
Where:
 
X =
the number of Warrant Shares to be issued to the Holder pursuant to the exercise
of this Warrant pursuant to this Section 4;



 
Y =
the number of Shares that may be purchased upon exercise of this Warrant;



 
A =
the Market Price, as defined below, of one share of Common Stock; and



 
B =
the Exercise Price per share of Common Stock.



“Market Price” of an security means the average of the closing prices of such
security’s sales on all securities exchanges on which such security may at the
time be listed based upon the average of the ten preceding business days prior
to the date of exercise, or, if there has been no sales on any such exchanges on
any day, the average of the highest bid and the lowest asked prices on all such
exchanges for such period, or, if on a day any such security is not listed, the
average of the representative bid and asked prices quoted in the NASDAQ System
as of 4:00pm Eastern Time.


2. Reservation of Warrant Shares.  The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.


3.  No Holder Rights.  This Warrant shall not entitle the holder hereof to any
voting rights or other rights as a Holder of the Corporation.


4.  Transferability of Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder in person or by duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form annexed hereto properly endorsed for transfer.
 
 

 

--------------------------------------------------------------------------------


5.  Certain Adjustments.  With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:


(a)           Merger or Consolidation.  If at any time there shall be a merger
or a consolidation of the Corporation with or into another corporation when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Warrant Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such merger or consolidation.  In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
holder hereof as the holder of this Warrant after the merger or consolidation.


(b)           Reclassification, Recapitalization, etc.  If the Corporation at
any time shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.


(c)           Split or Combination of Common Stock and Stock Dividend.  In case
the
Corporation shall at any time subdivide, re-divide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common Stock payable solely in
shares of Common Stock, the Warrant Price shall be proportionately reduced and
the number of Warrant Shares proportionately increased.  Conversely, in case the
outstanding shares of Common Stock of the Corporation shall be combined into a
smaller number of shares, the Warrant Price shall be proportionately increased
and the number of Warrant Shares proportionately reduced.  Notwithstanding the
foregoing, in no event will the Warrant Price be reduced below the par value of
the Common Stock.


6.  Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:
 
 

 

--------------------------------------------------------------------------------


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.


7.  Vesting.  The right to exercise this Warrant shall vest at the date of
issuance and rights shall be 100% vested and exercisable.


8.  Registration Rights.  This Warrant is subject to the REGISTRATION RIGHTS
ADDENDUM – LIOLIOS AGREEMENT attached hereto and made a part of the Warrant.


9.  Miscellaneous.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Colorado.  All the covenants and
provisions of this Warrant by or for the benefit of the Corporation shall bind
and inure to the benefit of its successors and assigns hereunder.  Nothing in
this Warrant shall be construed to give to any person or corporation other than
the Corporation and the holder of this Warrant any legal or equitable right,
remedy or claim under this Warrant.  This Warrant shall be for the sole and
exclusive benefit of the Corporation and the holder of this Warrant.  The
section headings herein are for convenience only and are not part of this
Warrant and shall not affect the interpretation hereof.  Upon receipt of
evidence satisfactory to the Corporation of the loss, theft, destruction or
mutilation of this Warrant, and of indemnity reasonably satisfactory to the
Corporation, if lost, stolen or destroyed, and upon surrender and cancellation
of this Warrant, if mutilated, the Corporation shall execute and deliver to the
Holder a new Warrant of like date, tenor and denomination.


IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this __ day of [____________].


 
 

  ASPENBIO PHARMA, INC.          
 
By:
      Name        Title             

 

 
 

 

--------------------------------------------------------------------------------




WARRANT EXERCISE FORM


To Be Executed by the Holder in Order to Exercise Warrant


To: 
AspenBio Pharma, Inc.
1585 S. Perry Street
Castle Rock, CO  80104
Attention:  Chief Financial Officer

 
Dated:____________
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ______, hereby irrevocably elects to purchase (check applicable box):
 
 
o
_________ shares of the Common Stock of AspenBio Pharma, Inc. covered by such
Warrant; or

 
 
¨
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in subsection 1(b) (if applicable).

 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant.  Such payment takes
the form of (check applicable box or boxes):
 
 
o
$______ in lawful money of the United States; and/or

 
 
 
¨
if the provisions of subsection 1(b) of this Warrant are in effect, the
cancellation of such portion of the attached Warrant as is exercisable for a
total of _____ Warrant Shares (using a Fair Market Value of $_____ per share for
purposes of this calculation); and/or

 
 
 
o
if the provisions of subsection 1(b) of this Warrant are in effect, the
cancellation of such number of Warrant Shares as is necessary, in accordance
with the formula set forth in subsection 1(b), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 1(b).

 

The undersigned hereby requests that certificates for the Warrant Shares
purchased hereby be issued in the name of:




 

       

 
 

       

 
 
 

    (please print or type name and address)  

 
 
 

    (please insert social security or other identifying number)  

 

 

--------------------------------------------------------------------------------




and be delivered as follows:
 
 
 

       

 
 

    (please print or type name and address)  

 
 

    (please insert social security or other identifying number)  

 

 


and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.
 
 

             
 
 
    Signature of Holder          
 
SIGNATURE GUARANTEE:
 
 
                       

 


 






 

--------------------------------------------------------------------------------


ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form.  Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


________________________________________________________________ whose address
is


______________________________________________________________________________


______________________________________________________________________________


 

 
Dated:  _____________________, _______
         
 
Holder's Signature
              Holder's Address:                              





 

Signature Guaranteed:     






 


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust
Corporation.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Warrant.











